DETAILED ACTION
Introduction
This Final Office Action is in response to amendments and remarks filed on January 28, 2022, for the application with serial number 17/084,778.

Claims 1, 9, and 17 are amended.
Claims 1-20 are pending.

Response to Remarks/Amendments
35 USC §101 Rejections
The Applicant traverses the rejection for lack of subject matter eligibility, contending that the Office does not make a prima facie case of ineligibility because no link between the abstract idea and its category is provided in the rejection.  See Remarks pp. 9-10.  In response, the Examiner points to the rejection, below, which states: “These claim elements, when considered alone and in combination, are considered to be abstract ideas because they are directed to a method of organizing human activity which includes modifying data and business evaluation thresholds.” 
The Applicant further contends that, because the MPEP does not provide a specific example of an ineligible claim that is the similar or the same as the Applicant’s claims, they do not fit into the category of ‘certain methods or organizing human activity.’  See Remarks p. 10.  In response, the Examiner submits that the examples from the MPEP are just that – examples.  Examples are non-limiting, and the present claims are directed to a method of organizing human activity because they recite steps for managing behavior to adjust a business calculation.  Essentially, the claims recite steps that a human being could follow to determine when to adjust the size of an array and related triggers for making a business evaluation.  A human being could adjust the size of an array or trigger mentally or on paper, but the claims Intellectual Ventures, is required to sustain a rejection for lack of subject matter eligibility in accordance with MPEP §2106.  Each and every limitation of the claims has been considered individually, and as a whole, in arriving at the conclusion that the claims are directed to an abstract idea without significantly more.  The subject matter of the present claims is distinct from the subject matter in Finjan because the claims in Finjan deal with antivirus screening that is rooted in computer technology.  In contrast, the present claims deal with the adjustment of business evaluation thresholds, which is not rooted in computer technology.  Essentially, the claims recite the use of a general purpose computer to provide a business solution to a business problem.  
The rejection for lack of subject matter eligibility is accordingly maintained.
35 USC §112 Rejections
In light of the Applicant’s amendments, the rejection of the claims for lack of written description is withdrawn.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


The Manual of Patent Examining Procedure (MPEP) provides detailed rules for determining subject matter eligibility for claims in §2106.  Those rules provide a basis for the analysis and finding of ineligibility that follows.
Claims 1-20 are rejected under 35 U.S.C. 101.  The claimed invention is directed to non-statutory subject matter because the claimed invention recites a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  Although 
Under step 2A of the subject matter eligibility analysis, a claim that is directed to a judicial exception must be evaluated to determine whether the claim provides a practical application of the judicial exception.  Additional elements of the independent claims amount to generic computer hardware that does not provide a practical application (an interface, a data store, an analytics engine, and a database in independent claims 1 and 9; and a computer readable medium in independent claim 16). The claims do not recite an improvement to another technology or technical field, nor do they recite an improvement to the functioning of the computer itself.  See MPEP §2106.05(a).  The claims require no more than a generic computer (an interface, a data store, an analytics engine, and a database in independent claims 1 and 9; and a computer readable medium in independent claim 16) to implement the abstract idea, 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD N SCHEUNEMANN whose telephone number is (571)270-7947. The examiner can normally be reached M-F 9am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patricia Munson can be reached on 571-270-5396. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RICHARD N SCHEUNEMANN/Primary Examiner, Art Unit 3624